Case 3:16-cr-00093-TJC-JRK Document 303 Filed 04/09/20 Page 1 of 3 PageID 14375




                      UNITED STATES DISTRICT COURT
                       MIDDLE DISTRICT OF FLORIDA

 UNITED STATES OF AMERICA,

 v.                                           Case Number: 3:16-cr-93-J-32-JRK

 CORRINE BROWN
 _________________________________/

                APPELLANT CORRINE BROWN’S
                REQUEST TO WITHDRAW HER
        EMERGENCY MOTION FOR COMPASSIONATE RELEASE
                   TIME SENSITIVE MOTION

       Comes now former Congresswoman Corrine Brown (“Brown”), Defendant-

 Appellant herein, by her undersigned appellate counsel, William Mallory Kent, and

 hereby respectfully requests permission to withdraw her Emergency Motion for

 Compassionate Release. [Doc. 301] Counsel conferred at length with opposing

 counsel after the motion was filed and based on that conversation believes it would

 be of assistance to the court for Brown to obtain documentation and records to better

 support her assertions, and when she has done so, if necessary, will then refile the

 motion with proper supporting documentation. Therefore, based on the above Brown

 respectfully requests this Honorable Court that she be permitted to withdraw her

 Emergency Motion for Compassionate Release [Doc. 310] and that the Court

 withdraw its order directing the Government to respond [Doc. 302] as moot.
Case 3:16-cr-00093-TJC-JRK Document 303 Filed 04/09/20 Page 2 of 3 PageID 14376




                              Respectfully submitted,

                              KENT & McFARLAND
                              ATTORNEYS AT LAW

                                s/ William Mallory Kent
                              WILLIAM MALLORY KENT
                              Florida Bar Number 260738
                              24 North Market Street, Suite 300
                              Jacksonville, Florida 32202
                              904-398-8000 Telephone
                              904-348-3124 Fax
                              kent@williamkent.com




                                      2
Case 3:16-cr-00093-TJC-JRK Document 303 Filed 04/09/20 Page 3 of 3 PageID 14377




                  CERTIFICATE OF SERVICE AND FILING

       I certify that on April 9, 2020, I caused a true and correct copy of the foregoing

 to be served via CM/ECF upon all counsel of record.


                                            s/ William Mallory Kent
                                               William Mallory Kent




                                           3
